
	
		III
		110th CONGRESS
		2d Session
		S. RES. 690
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27
			 (legislative day, September 17), 2008
			Mr. Kerry (for himself
			 and Mr. Smith) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  concerning the conflict between Russia and Georgia.
	
	
		
			That it is the sense of the Senate
			 that—
				(1)irrespective of the origins of the recent
			 conflict in Georgia, the disproportionate military response by the Russian
			 Federation on the sovereign, internationally recognized territory of Georgia,
			 including the South Ossetian Autonomous Region (referred to in this resolution
			 as South Ossetia) and the Autonomous Republic of Abkhazia
			 (referred to in this resolution as Abkhazia), is in violation of
			 international law and commitments of the Russian Federation;
				(2)the actions undertaken by the Government of
			 the Russian Federation in Georgia have diminished its standing in the
			 international community and should lead to a review of existing, developing,
			 and proposed multilateral and bilateral arrangements;
				(3)the United States recognizes significant
			 interests in common with the Russian Federation, including combating the
			 proliferation of nuclear weapons and fighting terrorism, and these interests
			 can, over time, serve as the basis for improved long-term relations;
				(4)the Government of the Russian Federation
			 should immediately comply with the September 8, 2008, follow-on agreement to
			 the 6-point cease-fire agreement negotiated on August 12, 2008;
				(5)the Government of the Russian Federation
			 and the Government of Georgia should—
					(A)refrain from the future use of force to
			 resolve the status of Abkhazia and South Ossetia; and
					(B)work with the United States, Europe, and
			 other concerned countries and through the United Nations Security Council, the
			 Organization for Security and Cooperation in Europe, and other international
			 fora to identify a political settlement that addresses the short-term and
			 long-term status of Abkhazia and South Ossetia, in accordance with prior United
			 Nations Security Council resolutions;
					(6)the United States should—
					(A)provide humanitarian and economic
			 assistance to Georgia;
					(B)seek to improve commercial relations with
			 Georgia; and
					(C)working in tandem with the international
			 community, continue to support the development of a strong, vibrant, multiparty
			 democracy in Georgia;
					(7)the President should consult with Congress
			 on future security cooperation and assistance to Georgia, as
			 appropriate;
				(8)the United States continues to support the
			 North Atlantic Treaty Organization declaration reached at the Bucharest Summit
			 on April 3, 2008; and
				(9)the United States should work with the
			 European Union, Georgia, and its neighbors to ensure the free flow of energy to
			 Europe and the operation of key communication and trade routes.
				
